IN THE
TENTH COURT OF APPEALS










 

No. 10-09-00229-CR
 
Ex
parte Darryl Williams
 
 
 

From the 54th District
Court
McLennan County, Texas
Trial Court No. 09-9236
 

MEMORANDUM  Opinion

 
This original proceeding, in which a pro
se jailed arrestee seeks pre-indictment, pretrial habeas corpus relief, is
dismissed for lack of jurisdiction.[1]
 
 
 
REX D. DAVIS
Justice
 


Before
Chief Justice Gray,
Justice Reyna, and
Justice Davis
Petition
dismissed
Opinion
delivered and filed July 29, 2009
Do
not publish
[CR25]




 




[1] The petition for writ
of habeas corpus lacks proof of service on anyone other than this Court.  A
copy of all documents presented to the Court must be served on all parties
(e.g., the trial court and the district attorney) and must contain proof
of service.  Tex. R. App. P. 9.5,
52.2.  Proof of service may be in the form of either an acknowledgement of
service by the person served or a certificate of service.  Tex. R. App. P. 9.5(d).  A certificate
of service must be signed by the person who made the service, and must state
(1) the date and manner of service, (2) the name and address of each person
served, and (3) if the person served is a party’s attorney, the name of the
party represented by that attorney.  Id. at (e).  To expedite this
matter, we implement Rule of Appellate Procedure 2 to suspend Rule 9.5’s
proof-of-service requirement.